DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species (2) (lysing red blood cells in the anticoagulated diluted blood sample prior to (b), see claim 25), species (4) (staining recovered cells that do not pass through the filter prior to (d), see claim 30), specie (5) (analyzing recovered cells that do not pass through the filter in (b) for the presence of an anaplastic lymphoma kinase (“ALK”) mutation, see claim 32), species (11) (determining whether the cells express determinants associated with metastasis or invasion by analyzing a sample of cells that do not pass through the filter in step (b), see claim 36), species (12) (determining the presence of circulating tumor cells after a treatment for said invasive cancer by repeating said process, see claim 37), and species (16) (detection of circulating tumor cells is used to select treatments for said invasive cancer targeted to circulating tumor cells, and to monitor development of resistance to treatment for said invasive cancer with a particular drug or agent, see claim 38) in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the ground(s) that “[A]pplicants make no statement regarding the patentable distinctness of the species, but note that for restriction to be proper, there must be a patentable difference between the species as claimed. MPEP § 808.01(a). The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP § 803. The Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct. Applicants respectfully submit that the election requirement is improper, and Applicants’ election of species is for examination purposes only. Applicants respectfully request that the election requirement be withdrawn”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that all species listed in the restriction requirement will be examined together because the restriction requirement has clearly indicated that the searches for species (1) and (2), the searches for species (3) and (4), the searches for species (5) to (8), the searches for species (9) to (11), the searches for species (12) to (14), and the searches for species (15) and (16) are not overlap. Furthermore, the restriction requirement has clearly indicated that “[S]hould applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species”. However, applicant has not submitted evidence or identified such evidence now of record to show that species (1) is an obvious variant of species (2), species (3) is an obvious variant of species (4), species (6) or (7) or (8) is an obvious variant of species (5), species (9) or (10) is an obvious variant of species (11), species (13) or (14) is an obvious variant of species (12), and species (15) is an obvious variant of species (16). Therefore, 
the requirement is still deemed proper and is made FINAL.

Election/Restrictions
2.	In view of newly added claims 40-43 and previously added claims 21-32 and 36-39, the examiner notes that a restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 21, 23-32, 36, 39, 42, and 43, drawn to a process for detecting rare cancer cells in a subject who is at risk of developing a cancer, classified in CPC C12Q 1/6876. 
II. 	Claims 22, 37, 38, 40, and 41, drawn to a process for treating the subject for cancer, classified in  CPC G01N 2800/52. 
3.	The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as treating the subject for cancer in claim 22 of Group II is not required for Group I.  
4.	Group I contains claims directed to the following patentably distinct species:
(17)	said filter comprises polycarbonate (claim 43)
(18)	said filter comprises PET (polyethylene terephthalate) (claim 43)
The species are independent or distinct because these species are directed to different filters which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 21, 23-32, 36, 39, and 42. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (17) and (18) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.	Group II contains claims directed to the following patentably distinct species:
(19)	treating the subject for cancer by administering an anticancer drug when the rare cancer cells are detected (claims 22 and 40)
(20)	treating the subject for cancer by administering a small molecule inhibitor when the rare cancer cells are detected (claims 22 and 41)
The species are independent or distinct because these species are directed to different drug treatments which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 37 and 38. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (19) and (20) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	Group II further contains claims directed to the following patentably distinct species:
(21)	the anticancer drug is gefitinib (claim 40)
(22)	the anticancer drug is eroltinib (claim 40)
(23)	the anticancer drug is a tyrosine kinase inhibitor (claim 40)
The species are independent or distinct because these species are directed to different anticancer drugs which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 22, 37, 38, and 41. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (21) to (23) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Dr. Thomas Cunningham on (Reg. No. 45,394) July 6, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634    
July 6, 2022